Bussell, C. J.,
concurring specially. I concur in the views expressed by Mr. Justice Hill, where the same are not in conflict with the views expressed by the writer in Central of Ga. Ry. Co. v. Wright, 165 Ga. 1, and subject of course to the ruling of the majority of the court in the case cited, that “county authorities, . . for the purpose of paying the indebtedness of the county, may levy an additional assessment for the purpose of paying its accumulated debts and the current expenses, unless the latter have been included in the levy for county purposes or otherwise provided for. This item of levy must be sufficient to pay off the accumulated debts of the county in four years,” etc. I adhere to the views expressed in my special concurrence in Central of Ga. Ry. Co. v. Wright, 165 Ga. 631.